Orders, Supreme Court, New York County *763(Michael Dontzin, J.), entered July 11, July 12, October 11, and December 9, 1983, which suppressed evidence obtained pursuant to court-ordered electronic surveillance (wiretaps) and dismissed the indictments in their entirety or in part as to all defendants for legal insufficiency of the evidence presented to the Grand Jury are affirmed. 11 We affirm for the reasons set forth in the thoughtful opinion of the learned Justice at Criminal Term. We add only that although as asserted by the dissent, the crime of bribery which was the partial basis for the order extending the eavesdropping warrant of April 23, 1982 is an enumerated offense for which interception of wire or oral communications is appropriate under section 2516 (subd [2]) of title 18 of the United States Code, the information upon which the application for, and the order of, extension was based derived directly from communications intercepted pursuant to the initial invalid warrant. Thus, the warrant extending the wiretap is, likewise, invalid and evidence obtained thereby must be suppressed. (Wong Sun v United States, 371 US 471.) Concur — Sandler, Sullivan, Kassal and Alexander, JJ.